THOMPSON, J.
This is an appeal from an order denying defendant’s motion to set aside a default judgment which was rendered against it. It is contended the judgment is void for the reason that the original return of service of the summons fails to show valid service upon the defendant corporation.
This appeal is determined on the same record and the same point which was involved in the above-entitled cause, in which an opinion of this court was this day filed. (Civil No. 5595, ante, p. 249 [63 Pac. (2d) 1137.) Upon the authority of that case the order from which this appeal was taken is affirmed.
Pullen, P. J., and Plummer, J., concurred.
*768A petition for a rehearing of this cause was denied by the District Court of Appeal on January 22, 1937, and an application by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on February 18, 1937.